Prospectus Supplement No. 2 Filed pursuant to Rule 424(b)(3) to Prospectus dated February 12, 2013 File No. 333-162712 INSPRO TECHNOLOGIES CORPORATION This document supplements the prospectus, dated February 12, 2013, relating to offers and resales of up to 115,688,313 shares of our common stock, including 41,665,600 issuable upon conversion of shares of preferred stock and 44,332,800 shares issuable upon the exercise of warrants, 1,250,000 shares of our Series A Convertible Preferred Stock, 833,280 shares of our Series B Convertible Preferred Stock and warrants to purchase 33,332,800 shares of our common stock.This prospectus supplement is incorporated by reference into the prospectus.The prospectus was filed as part of our Registration Statement on Form S-1, as amended (File No. 333-185752).This prospectus supplement is not complete without, and may not be delivered or utilized except in connection with, the prospectus, including any amendments or supplements thereto. Quarterly Report on Form10-Q for Fiscal Quarter Ended March 31, 2013 On May 15, 2013, we filed with the Securities and Exchange Commission a quarterly report on Form 10-Q for the fiscal quarter ended March 31, 2013. The Form 10-Q, as filed (but without the exhibits filed with the Form 10-Q), is set forth below. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of the prospectus any prospectus supplement. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is May 15, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q xQUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR oTRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 333-123081 INSPRO TECHNOLOGIES CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware 98-0438502 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 150 North Radnor-Chester Rd. Radnor Financial Center, Suite B101 Radnor, Pennsylvania 19087 (Address of Principal Executive Offices) (Zip Code) (484) 654-2200 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days: YesxNoo Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T (232.405 of this chapter) during the preceding 12 months (or for shorter period that the Registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “ large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act (check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act): YesoNox As of May 15, 2013, there were 41,543,655 outstanding shares of common stock, par value $0.001 per share, of the registrant. Page 1 INSPRO TECHNOLOGIES CORPORATION Form 10-Q Quarterly Report INDEX PARTI FINANCIAL INFORMATION Item 1 Financial Statements Consolidated Balance Sheets as of March 31, 2013 (UNAUDITED) and December31,2012 3 Consolidated Statements of Operations (UNAUDITED) for the three months ended March 31, 2013 and 2012 4 Consolidated Statements of Cash Flows (UNAUDITED) for the three months ended March 31, 2013 and 2012 5 Notes to UNAUDITED Consolidated Financial Statements 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 4 Controls and Procedures 33 PARTII OTHER INFORMATION Item 1 Legal Proceedings 34 Item 6 Exhibits 34 Signatures 35 Page 2 PARTI. FINANCIAL INFORMATION Item 1. Financial Statements INSPRO TECHNOLOGIES CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, 2013 December 31, 2012 (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable Prepaid expenses Other current assets Assets of discontinued operations Total current assets Property and equipment, net Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Note payable $ $ Accounts payable Accrued expenses Current portion of capital lease obligations Deferred revenue Total current liabilities LONG TERM LIABILITIES: Warrant liability Capital lease obligations Total long term liabilities Total liabilities SHAREHOLDERS’ EQUITY: Preferred stock ($.001 par value; 20,000,000 shares authorized) Series A convertible preferred stock; 3,437,500 shares authorized, 1,276,750 shares issued and outstanding (liquidation value $12,767,500) Series B convertible preferred stock; 5,000,000 shares authorized, 3,309,378 and 3,297,378 shares issued and outstanding (liquidation value $9,928,134 and $9,892,134) Common stock ($.001 par value; 300,000,000 shares authorized, 41,543,655 shares issued and outstanding) Additional paid-in capital Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ (1) Derived from audited financial statements. See accompanying notes to unaudited consolidated financial statements. Page 3 INSPRO TECHNOLOGIES CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended March 31, (Unaudited) (Unaudited) Revenues $ $ Cost of revenues Gross profit Selling, general and administrative expenses: Salaries, employee benefits and related taxes Advertising and other marketing Depreciation and amortization Rent, utilities, telephone and communications Professional fees Other general and administrative Loss from operations ) ) Gain from discontinued operations Other income (expense): Gain (loss) on the change of the fair value of warrant liability ) Interest income - Interest expense ) ) Total other income (expense) ) Net loss $ ) $ ) Net income (loss) per common share - basic and diluted: Income (loss) from operations $ ) $ ) Gain from discontinued operations Net loss per common share $ ) $ ) Weighted average common shares outstanding - basic and diluted See accompanying notes to unaudited consolidated financial statements. Page 4 INSPRO TECHNOLOGIES CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months Ended March 31 (Unaudited) (Unaudited) Cash Flows From Operating Activities: Net (loss) income $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock-based compensation Loss (Gain) on change of fair value of warrant liability ) Changes in assets and liabilities: Accounts receivable ) ) Prepaid expenses ) Other current assets ) Accounts payable ) Accrued expenses ) Deferred revenue Assets of discontinued operations Net cash (used in) / provided by operating activities ) Cash Flows From Investing Activities: Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash Flows From Financing Activities: Gross proceeds from sale of preferred stock and warrants - Fees paid in connection with sale of preferred stock and warrants ) - Payments on notes payable ) ) Payments on capital leases ) ) Net cash used in financing activities ) ) Net (decrease) increase in cash ) Cash - beginning of the period Cash - end of the period $ $ Supplemental Disclosures of Cash Flow Information Cash payments for interest $ $ Non cash financing activities: Accrued Interest on loan payable $ $ - See accompanying notes to unaudited consolidated financial statements. Page 5 INSPRO TECHNOLOGIES CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2013 NOTE 1 – BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Organization InsPro Technologies Corporation (the “Company”, “ITCC”, “we”, “us” or “our”) is a technology company that provides software applications for use by insurance administrators in the insurance industry.Our business focuses primarily on our InsPro EnterpriseTM software application. The Company was incorporated under the laws of the state of Nevada on October 21, 2004 as Darwin Resources Corp, (“Darwin-NV”).On November 22, 2005, Darwin-NV merged with and into its newly-formed wholly-owned subsidiary, Darwin Resources Corp., a Delaware corporation (“Darwin-DE”), solely for the purpose of changing the Company’s state of incorporation from Nevada to Delaware.On November 23, 2005, HBDC II, Inc., a newly-formed wholly-owned subsidiary of Darwin-DE, was merged with and into Health Benefits Direct Corporation, a privately-held Delaware corporation (“HBDC”), and the name of the resulting entity was changed from Health Benefits Direct Corporation to HBDC II, Inc.Following the merger, Darwin-DE changed its name to Health Benefits Direct Corporation.On November 29, 2010, Health Benefits Direct Corporation changed its name to InsPro Technologies Corporation.The acquisition of HBDC by the Company was accounted for as a reverse merger because, on a post-merger basis, the former HBDC shareholders held a majority of the outstanding common stock of the Company on a voting and fully diluted basis. As a result, HBDC was deemed to be the acquirer for accounting purposes. We acquired Atiam Technologies, L.P. on October 1, 2007 through our Atiam Technologies, LLC subsidiary.During the second quarter of 2009, Atiam Technologies, LLC was renamed InsPro Technologies, LLC (“InsPro LLC”).InsPro LLC is a provider of comprehensive, web-based insurance administration software applications.InsPro LLC’s flagship software product is InsPro Enterprise, which was introduced in 2004.InsPro LLC offers InsPro Enterprise on both a licensed and an ASP (Application Service Provider) basis.InsPro Enterprise is an insurance administration system that supports group and individual business lines; life, health and long term care products; and efficiently processes agent, direct market, worksite and web site generated business.InsPro LLC’s clients include insurance carriers and third party administrators.InsPro LLC realizes revenue from the sale of software licenses, application service provider fees, software maintenance fees and consulting and implementation services. Basis of presentation and principles of consolidation The consolidated financial statements are prepared in accordance with generally accepted accounting principles in the United States of America (“US GAAP”).The consolidated financial statements of the Company include the Company and its subsidiaries.All material inter-company balances and transactions have been eliminated. Use of estimates The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results could differ from those estimates. Significant estimates in 2013 and 2012 include the warrant liability, allowance for doubtful accounts, stock-based compensation, the useful lives and valuation of property and equipment and intangible assets, and deferred revenue. Page 6 INSPRO TECHNOLOGIES CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2013 NOTE 1 – BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued Cash and cash equivalents The Company considers all liquid debt instruments with original maturities of three months or less to be cash equivalents. Accounts receivable The Company has a policy of establishing an allowance for uncollectible accounts based on its best estimate of the amount of probable credit losses in its existing accounts receivable. The Company periodically reviews its accounts receivable to determine whether an allowance is necessary based on an analysis of past due accounts and other factors that may indicate that the realization of an account may be in doubt. Account balances deemed to be uncollectible are charged to the allowance after all means of collection have been exhausted and the potential for recovery is considered remote.At March 31, 2013 and December 31, 2012, the Company has established, based on a review of its outstanding balances, an allowance for doubtful accounts in the amounts of $0 and $0, respectively. Fair value of financial instruments The carrying amounts of financial instruments, including cash and cash equivalents, accounts receivable, accounts payable, accrued expenses and capital leases approximated fair value as of March 31, 2013 and December 31, 2012, because of the relatively short-term maturity of these instruments and their market interest rates. Effective January1, 2008, the Company adopted FASB ASC 820, “Fair Value Measurements and Disclosures” (“ASC 820”), for assets and liabilities measured at fair value on a recurring basis. ASC 820 establishes a common definition for fair value to be applied to existing generally accepted accounting principles that require the use of fair value measurements establishes a framework for measuring fair value and expands disclosure about such fair value measurements. The adoption of ASC820 did not have an impact on the Company’s financial position or operating results, but did expand certain disclosures.See Note 13 Fair Value Measurements. Property and equipment Property and equipment are carried at cost. The cost of repairs and maintenance is expensed as incurred; major replacements and improvements are capitalized.When assets are retired or disposed of, the cost and accumulated depreciation are removed from the accounts, and any resulting gains or losses are included in income in the year of disposition.In accordance with Statement of Financial Accounting Standards ASC 360, “Accounting for the Impairment or Disposal of Long-Lived Assets,” the Company examines the possibility of decreases in the value of fixed assets when events or changes in circumstances reflect the fact that their recorded value may not be recoverable. Impairment of long-lived assets The Company periodically reviews its long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying amount of the assets may not be fully recoverable. The Company recognizes an impairment loss when the sum of expected undiscounted future cash flows is less than the carrying amount of the asset. The amount of impairment is measured as the difference between the asset’s estimated fair value and its book value. Page 7 INSPRO TECHNOLOGIES CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2013 NOTE 1 – BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued Income taxes The Company accounts for income taxes pursuant to the provisions of ASC 740-10, “Accounting for Income Taxes,” which requires, among other things, an asset and liability approach to calculating deferred income taxes. The asset and liability approach requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of temporary differences between the carrying amounts and the tax bases of assets and liabilities. A valuation allowance is provided to offset any net deferred tax assets for which management believes it is more likely than not that the net deferred asset will not be realized. The Company follows the provisions of the ASC 740-10 related to, Accounting for Uncertain Income Tax Positions. When tax returns are filed, it is highly certain that some positions taken would be sustained upon examination by the taxing authorities, while others are subject to uncertainty about the merits of the position taken or the amount of the position that would be ultimately sustained. In accordance with the guidance of ASC 740-10, the benefit of a tax position is recognized in the financial statements in the period during which, based on all available evidence, management believes it is more likely than not that the position will be sustained upon examination, including the resolution of appeals or litigation processes, if any. Tax positions taken are not offset or aggregated with other positions. Tax positions that meet the more-likely-than-not recognition threshold are measured as the largest amount of tax benefit that is more than 50 percent likely of being realized upon settlement with the applicable taxing authority. The portion of the benefits associated with tax positions taken that exceeds the amount measured as described above should be reflected as a liability for uncertain tax benefits in the accompanying balance sheet along with any associated interest and penalties that would be payable to the taxing authorities upon examination. The Company believes its tax positions are all highly certain of being upheld upon examination. As such, the Company has not recorded a liability for uncertain tax benefits. The Company has adopted ASC 740-10-25 Definition of Settlement, which provides guidance on how an entity should determine whether a tax position is effectively settled for the purpose of recognizing previously unrecognized tax benefits and provides that a tax position can be effectively settled upon the completion of an examination by a taxing authority without being legally extinguished. For tax positions considered effectively settled, an entity would recognize the full amount of tax benefit, even if the tax position is not considered more likely than not to be sustained based solely on the basis of its technical merits and the statute of limitations remains open.As of March 31, 2013, the tax years ended December 31, 2011, 2010 and 2009 are still subject to audit. Page 8 INSPRO TECHNOLOGIES CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2013 NOTE 1 – BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Income (loss) per common share Basic earnings per share is computed by dividing income (loss) from continuing operations by the weighted average number of shares of common stock outstanding during the period.Diluted earnings per share is computed by dividing the adjusted net income (loss) from operations for diluted earnings per share by the weighted average number of shares of common stock, common stock equivalents and potentially dilutive securities outstanding during each period.The effects of common stock equivalents and potentially dilutive securities outstanding during 2013 and 2012 are excluded from the calculation of diluted income (loss) per common share because it is anti-dilutive. The Company’s common stock equivalents include the following: December 31, March 31, 2013 Series A convertible preferred stock issued and outstanding Series B convertible preferred stock issued and outstanding Options to purchase common stock, issued and outstanding Warrants to purchase common stock, issued, outstanding and exercisable Warrants to purchase series A convertible preferred stock, issued, outstanding and exercisable Revenue recognition InsPro LLC offers InsPro EnterpriseTM on both a licensed and an ASP basis.An InsPro Enterprise software license entitles the purchaser a perpetual license to a copy of the InsPro Enterprise software installed at a single client location.Alternatively, ASP hosting service enables a client to lease the InsPro Enterprise software, paying only for that capacity required to support their business.ASP clients access InsPro Enterprise installed on InsPro LLC owned servers located at InsPro LLC’s offices or at a third party’s site. InsPro LLC’s software maintenance fees apply to both licensed and ASP clients.Maintenance fees cover periodic updates to the application and the InsPro Enterprise help desk. InsPro LLC’s consulting and implementation services are generally associated with the implementation of InsPro Enterprise for either an ASP or licensed client, and cover such activity as InsPro Enterprise installation, configuration, modification of InsPro Enterprise functionality, client insurance plan set-up, client insurance document design and system documentation. Page 9 INSPRO TECHNOLOGIES CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2013 NOTE 1 – BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) InsPro LLC’s revenue is generally recognized under ASC 985-605.For software arrangements involving multiple elements, the Company allocates revenue to each element based on the relative fair value or the residual method, as applicable using vendor specific objective evidence to determine fair value, which is based on prices charged when the element is sold separately. Software revenue accounted for under ASC 985-605 is recognized when persuasive evidence of an arrangement exists, the software is delivered in accordance with all terms and conditions of the customer contracts, the fee is fixed or determinable and collectability is probable.Revenue related to post-contract customer support (“PCS”), including technical support and unspecified when-and-if available software upgrades, is recognized ratably over the PCS term.Under ASC 985-605, if fair value does not exist for any undelivered element, revenue is not recognized until the earlier of (i)delivery of such element or (ii)when fair value of the undelivered element is established, unless the undelivered element is a service, in which case revenue is recognized as the service is performed once the service is the only undelivered element. The Company recognizes revenue from software license agreements when persuasive evidence of an agreement exists, delivery of the software has occurred, the fee is fixed or determinable, and collectability is probable.The Company considers fees relating to arrangements with payment terms extending beyond one year to not be fixed or determinable and revenue for these arrangements is recognized as payments become due from the customer.In software arrangements that include more than one InsPro EnterpriseTM module, the Company allocates the total arrangement fee among the modules based on the relative fair value of each of the modules. License revenue allocated to software products generally is recognized upon delivery of the products or deferred and recognized in future periods to the extent that an arrangement includes one or more elements to be delivered at a future date and for which fair values have not been established.Revenue allocated to maintenance agreements is recognized ratably over the maintenance term and revenue allocated to training and other service elements is recognized as the services are performed. The unearned portion of InsPro LLC’s revenue, which is revenue collected or billed but not yet recognized as earned, has been included in the consolidated balance sheet as a liability for deferred revenue. See Note 2 - Discontinued Operations for revenue recognition for discontinued operations. Page 10 INSPRO TECHNOLOGIES CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2013 NOTE 1 – BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Cost of revenues Cost of revenues includes direct labor and associated costs for employees and independent contractors performing InsPro EnterpriseTM design, development, implementation and testing together with customer management, training and technical support, as well as a portion of facilities costs. For the three months ended March 31, 2013 and 2012, cost of revenues consisted of the following: For the Three Months Ended March 31, Salaries, employee benefits and related taxes $ $ Software consulting and other professional services Rent, utilities, telephone and communications Other cost of revenues $ $ Advertising and other marketing Advertising and other marketing costs are expensed as incurred. For the three months ended March 31, 2013 and 2012, advertising and other marketing costs were $56,172 and $32,532, respectively. Concentrations of credit risk The Company maintains its cash and restricted cash in bank deposit accounts, which exceed the federally insured limits as provided through the Federal Deposit Insurance Corporation (“FDIC”).At March 31, 2013, the Company had $3,085,772 of cash in United States bank deposits, of which $500,686 was federally insured and $2,585,086 was not federally insured.In 2010 the FDIC insurance coverage limit was increased to $250,000 per depositor, per institution as a result of the Dodd-Frank Wall Street and Consumer Protection Act. The following table lists the percentage of the Company’s accounts receivable balance from the Company’s two largest InsPro EnterpriseTM clients as measured by their accounts receivable balances as of the periods listed below. March 31, 2013 December 31, 2012 Largest InsPro client 33
